DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
2.	Claims 1-20 are allowed.

EXAMINER’S AMENDMENT
3.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with 

David Arvesen on December 02, 2021.

The application has been amended as follows: 
19.	(Currently Amended) An apparatus comprising:
a processor configured to:
independently encode regions of a video in each of a plurality of bitstreams for the video, and
include information about the independently encoded regions in one or more network abstract layer (NAL) units in the plurality of bitstreams, the information about the independently encoded regions including information about a size of each of the independently encoded regions and a location of each of the independently encoded regions within the video, wherein the information includes profile, tier, and level (PTL) parameters of the one or more independently coded regions in each of the plurality of bitstreams; and
a communication interface configured to transmit the plurality of bitstreams.

		   Comments on Statement of Reasons for Allowance
4.	The following is a statement of reasons for the indication of allowable subject 

matter:

 	Prior art fails to show or reasonably suggest the claim limitation “receive parameters regarding a capacity of a decoder for the video, receive information about profile, tier, and level (PTL) parameters of the decoder, extract , one or more independently coded regions in each of the plurality of bitstreams based on the identified information for the one or more independently coded regions corresponding to the relevant region required by an application of the decoder and based on the parameters regarding the capacity of the decoder to manage a fullness of the decoder,.. generate one or more extracted bitstreams with the extracted one or more independently coded regions to conform to the PTL parameters of the decoder ” in combination with all other claimed limitation of independent claims 1 and 10. 

Prior art fails to show or reasonably suggest the claim limitation “wherein the information includes profile, tier, and level (PTL) parameters of the one or more independently coded regions in each of the plurality of bitstreams ” in combination with all other claimed limitation of independent claim 19.  
 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alazar Tilahun whose telephone number is (571)270-5712.  The examiner can normally be reached on Monday -Friday, From 9:00 AM-6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jefferey Harold can be reached on (571) 272-7519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/A.T/Examiner, Art Unit 2424